        Case 1:18-cr-02056-SMJ          ECF No. 18   filed 11/08/18   PageID.32 Page 1 of 3



1

2

3
                                                                                   FILED IN THE
                                                                               U.S. DISTRICT COURT
                                                                         EASTERN DISTRICT OF WASHINGTON
4
                                                                         Nov 08, 2018
5                             UNITED STATES DISTRICT COURT                    SEAN F. MCAVOY, CLERK



6                          EASTERN DISTRICT OF WASHINGTON

7 UNITED STATES OF AMERICA,                             No. 1:18-CR-02056-SMJ-1

8                          Plaintiff,                   ORDER FOLLOWING INITIAL
                                                        APPEARANCE AND
9 vs.                                                   ARRAIGNMENT

10 FERNANDO MAGANA-MENDOZA,
                                                        **ACTION REQUIRED**
11                         Defendant.

12         On Wednesday, November 07, 2018, Defendant made his initial appearance

13   and was arraigned based on the Indictment (ECF No. 4). Defendant appeared, in

14   custody, with Assistant Federal Defender Jennifer Barnes and was assisted by

15   federal court-certified interpreter Carolina Hickey. Assistant United States

16   Attorney Thomas Hanlon represented the United States.

17         Defendant was advised of, and acknowledged the charge against him and the

18   penalties he faces.

19         Defendant was advised of, and acknowledged Defendant’s rights.

20         Defendant pled not guilty.

21
     ORDER FOLLOWING INITIAL APPEARANCE AND ARRAIGNMENT - 1
22
       Case 1:18-cr-02056-SMJ      ECF No. 18      filed 11/08/18   PageID.33 Page 2 of 3



1          The Office of the Federal Defenders was appointed to represent Defendant.

2          The United States moved for detention (ECF No. 10). The United States

3    represents this matter appropriately may proceed in an expedited manner. A status

4    conference was set before Judge Dimke, presiding by video, in Yakima,

5    Washington, on Friday, November 09, 2018, at 10:00 AM. At the status

6    conference, the Court will address whether Defendant requests a detention hearing

7    be scheduled and whether Defendant intends to pursue a fast track disposition.

8          The Court directs the parties to review the Local Criminal Rules governing

9    discovery and other issues in this case. http://www.waed.uscourts.gov/court-

10   info/local-rules-and-orders/general-orders.

11         Until further order of this Court, Defendant shall be committed to the

12   custody of the Attorney General for confinement in a corrections facility separate,

13   to the extent practicable, from persons awaiting or serving sentences or being held

14   in custody pending appeal. Defendant shall be afforded reasonable opportunity for

15   private consultation with counsel. On order of a court of the United States or on

16   request of an attorney for the United States, the person in charge of the corrections

17   facility in which Defendant is confined shall deliver Defendant to a United States

18   Marshal for the purpose of an appearance in connection with a court proceeding.

19

20

21
     ORDER FOLLOWING INITIAL APPEARANCE AND ARRAIGNMENT - 2
22
      Case 1:18-cr-02056-SMJ   ECF No. 18   filed 11/08/18   PageID.34 Page 3 of 3



1        DATED this November 8, 2018.

2                             s/Mary K. Dimke
                              MARY K. DIMKE
3                    UNITED STATES MAGISTRATE JUDGE

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21
     ORDER FOLLOWING INITIAL APPEARANCE AND ARRAIGNMENT - 3
22
